DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 13, 14, 15, and 16 are objected to because of the following informalities:  “fixtured” should read “fixture” in line 1 of each of these claims.  
Claim 12 is objected to because of the following informalities: “ottoman” should read “table” between “an” and “when” on line 17 of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3- 6,  12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "received in the cavity of the base frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the base frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the base frame” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the base frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the base frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "received in the cavity of the base frame" in line 15.  There is insufficient antecedent basis for this limitation in the claim.	Claim 14 recites the limitation “the ottoman” in line 4. There is insufficient antecedent basis for this limitation in the claim as claim 12 specifies that the interior fixture is “configured as a foot rest when the table is in the stowed position.” The examiner will use the term “foot rest” for examination purposes. 
Claim 15 recites the limitation “the base frame” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the base frame” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the base frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the base frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.
NOTE: The phrase “base frame” is not mentioned in the assembly of the interior fixture, table, or the ottoman cushion/foot rest in independent claims 1 and 12, as such the claims as written lack antecedent basis when they refer back to “the base frame”. Additionally, the claims state that the cavity is located in the cushion, not a base frame. So the phrase “received in the cavity of the base frame” also 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by White et al. (WO 2010131014 A1).
	Regarding claim 1, White teaches a configurable interior fixture for a vehicle comprising: a base assembly including a post having a platform disposed on a first end thereof (Figure 28b, unlabeled base, posts, and table elements), a table assembly having a center leaf section supported on the platform and extending in a generally horizontal orientation (as depicted in Figure 28b); and an ottoman cushion having a cavity formed therein for receiving the table assembly (Figure 27b, elements 234 and 236 are cavities formed in the ottoman cushion. Element 226 located between walls 232 in Figure 27a could also be considered a cavity); wherein the interior fixture is configured as an ottoman when the table assembly is in the stowed position and received in the cavity of the base frame to detachably secure the ottoman 
	Regarding claim 3, White teaches the invention claimed and discussed above in addition to a base frame further comprising a foundation having a pair of side walls extending from a flat interior surface and terminating at a lower edge opposite the interior surface (Figure 28b comprises a base frame foundation coupling the base assembly and the floor comprising a pair of side walls extending from the floor which is a flat interior surface and terminates at the lower edge of the table located opposite the interior surface), and a bottom face disposed on the lower edge (the table has a bottom face on the lower edge as depicted in figure 28b), wherein the foundation defines the cavity for slidably receiving the platform (the foundation and bottom of the table define a vertical pedestal cavity which slidably receives the table platform as depicted in Figure 28b).
	Regarding claim 5, White teaches the invention claimed and discussed above in addition to an ottoman cushion comprising a cushion assembly releasably secured to the base frame (White teaches a cushion releasably secured to a table assembly in Figure 28b which is secured to the base frame. Moreover, Col. 4, lines 1-7 of White indicates that tables may be removed manually. As such, a cushion assembly comprising the cushion and the table assembly may be releasably secured to the base frame).
	Regarding claim 9, White teaches the invention claimed and discussed above in addition to a post comprising a height adjustment mechanism (Col. 26, lines 16-22 indicate that the table is on a vertically-extendable pedestal) extending between a base plate and the platform and a telescoping cover extending over the height adjustment mechanism from the platform to the base (as depicted in Figures 26-28), wherein the telescoping cover extends and retracts in coordination raising and lowering the height adjustment mechanism (as depicted in Figures 26-28).  

Claim(s) 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (GB 2527615 A).
Regarding claim 12, Chang teaches a configurable interior fixture for a vehicle comprising: a base assembly (Figure 1, element 10) including a post having a platform disposed on a first end thereof (depicted in Figure 23), wherein the post includes a height adjustment mechanism extending between a base plate and the platform (depicted in Figures 18, 19, and 23) and a control element operably coupled to the height adjustment mechanism for positioning the interior fixture between a lowered position and a raised position (Figure 17, element 41); a table assembly having a center leaf section supported on the platform and extending in a generally horizontal orientation (platform and table clearly depicted in Figure 17), a first leaf section operably coupled along a first edge of the center leaf section and a second leaf section operably coupled along a second edge of the center leaf section opposite the first edge (depicted in Figures 17, 18, 19, and 23), wherein the first and second side leaf sections are moveable between a stowed position on top of the center leaf section and a use position extending in a generally planar orientation from the first and second edges, respectively (depicted in Figures 17, 18, 19, and 23); and an ottoman cushion having a cavity formed therein for receiving the table assembly (Figure 28 demonstrates a specific cavity in 221 for which a table is received); wherein the interior fixture is configured as a foot rest when the table assembly is in the stowed position and received in the cavity of the base frame to detachably secure the ottoman cushion to the base assembly (as depicted in Figure 28); and wherein the interior fixture is configured as an table when the ottoman cushion is detached from the table assembly and the table assembly is in the use position (as depicted in Figure 23).
Regarding claim 13, Chang teaches the invention claimed and discussed above in addition to a base assembly (element 10) further comprising a telescoping cover extending over the height adjustment mechanism from the platform to the base (as depicted in Figure 23), wherein the telescoping cover extends and retracts in coordination raising and lowering the height adjustment mechanism (as depicted in Figures 16, 18, 19, and 23).

Regarding claim 17, Chang teaches the invention claimed and discussed above in addition to an ottoman cushion further comprising a cushion assembly releasably secured to the base frame (Figure 15 depicts an ottoman cushion (331) comprising a cushion assembly (331 and 332) releasably secured to the base frame via the slides 313 and 322, the mount 312, or the base frame connectors on 311). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2010131014 A1).
Regarding claim 10, White teaches the invention claimed and discussed above except wherein the table assembly further comprises at least one side leaf section operably coupled to the center leaf section, wherein the side leaf section is moveable between a stowed position on top of the center leaf section and a 
Regarding claim 11, White teaches the invention claimed and discussed above. The reasoning and prior art provided in the response for claim 10 satisfies the claimed limitations in claim 11. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (GB 2527615 A). 
Regarding claim 18, Chang teaches the invention claimed and discussed above. A cushion assembly comprising a cushion having a substrate supported on the base frame, a foam pad supported on the substrate, and an outer wrap extending around the foam pad and secured to the substrate is well known in the art. Any piece of upholstered furniture comprises a base frame (the wooden or metal frame), a substrate (an adhesive layer), a foam pad supported on the substrate, and an outer wrap (the upholstered finish).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2010131014 A1) in view of McGuinness (US 20160088951 A1).
Regarding claim 6, White teaches the invention claimed and discussed above. A cushion assembly comprising a cushion having a substrate supported on a base frame, a foam pad supported on the substrate and an outer wrap extending around the foam pad and secured to the substrate is well known in the art.  Any piece of upholstered furniture comprises a base frame (the wooden or metal frame), a substrate (an adhesive layer), a foam pad supported on the substrate, and an outer wrap (the upholstered finish). 
Regarding claim 7, White teaches the invention claimed and discussed above except wherein the cushion comprises a multi-layered cushion including a first layer of foam material supported on the substrate, a second layer of foam material supported on the first layer and a third layer of foam material supported on the second layer, wherein each foam layer has a different material property for varying a firmness of the foam pad. As noted in the responses to claims 6 and 18, it is well known in the art for upholstered furniture to comprise a substrate to provide support for a foam layer. Further, McGuinness teaches an embodiment of an ottoman cushion wherein the cushion comprises a multi-layered ottoman cushion including a first layer of foam material, a second layer of foam material supported on the first layer and a third layer of foam material supported on the second layer (as depicted in Figure 5). McGuinness further teaches that a high density foam will be used for the middle layer, while lighter foam forms will be used for the two end sections in ¶ [0034], and further clarifies in ¶ [0058] that one or more of the following foams will be used for the respective sections: polyurethane, high density, convoluted, soybean, water repellent, visco, gel visco, natural latex, densified polyester, organic wool, shoddy fiber, and/or pocket coils. It would have been obvious to one of ordinary skill in the art before the effective filing date to add McGuinness elements as discussed above in the combination of White in order to create a noiseless, light-in-weight, affordable, and comfortable cushioning (as taught in ¶ [0003] of 
Regarding claim 8, the combination of White teaches the invention claimed and discussed above except wherein the multi-layered cushion further comprises a longitudinal side wall and a lateral side wall providing transverse support to the cushion. However, McGuinness further teaches a multi-layered cushion further comprising a longitudinal side wall and a lateral side wall providing transverse support to the cushion (as depicted in Figures 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add McGuinness elements as discussed above in the combination of White in order to create a noiseless, light-in-weight, affordable, and comfortable cushioning (as taught in ¶ [0003] of McGuinness), since it has been held that combining prior art elements according to known methods (the interior fixture and ottoman of White, and the triple layered ottoman cushion using differing layers of foam densities for each respective section further comprising a longitudinal side wall and lateral side wall providing transverse support to the cushion as taught by McGuinness) to yield predictable results (a multi-layered cushion further comprises a longitudinal side wall and a lateral side wall providing transverse support to the cushion) support a conclusion of obviousness. See MPEP 2143 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (GB 2527615 A) in view of Romano et al. (US 20190083345 A1).
Regarding claim 14, Chang teaches the invention claimed and discussed above except wherein, the ottoman cushion comprises a base frame having a slot formed in a bottom wall thereof, wherein the platform is configured to be slidably inserted into the slot and the cavity is sized to provide a friction fit 
Regarding claim 15, the combination of Chang teaches the invention claimed and discussed above, except wherein the base frame further comprising a foundation having a pair of side walls extending from a flat interior surface and terminating at a lower edge opposite the interior surface, and a bottom face disposed on the lower edge, wherein the foundation defines the cavity for slidably receiving the platform. However, Romano teaches a base frame (Figure 8, cushion 10 frames a C-shape on the bottom of the cushion) further comprising a foundation having a pair of side walls extending from a flat interior surface (side walls extend from the bottom face of a flat interior surface in the cavity of Figure 8) and terminating at a lower edge opposite the interior surface (as depicted in Figure 8), and a bottom face disposed on the lower edge (representative example of the bottom face of a separate embodiment can be seen in Figure 5), wherein the foundation defines the cavity for slidably receiving the platform (as depicted in Figures 8 and 9). It would have been obvious to one of ordinary skill in the art before the 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (GB 2527615 A) in view of McGuinness (US 20160088951 A1).
Regarding claim 19, Chang teaches the invention claimed and discussed above except wherein the cushion comprises a multi-layered cushion including a first layer of foam material supported on the substrate, a second layer of foam material supported on the first layer and a third layer of foam material supported on the second layer, wherein each foam layer has a different material property for varying a firmness of the foam pad. As noted in the responses to claims 6 and 18, it is well known in the art for upholstered furniture to comprise a substrate to provide support for a foam layer. Further, McGuinness teaches an embodiment of an ottoman cushion wherein the cushion comprises a multi-layered cushion including a first layer of foam material, a second layer of foam material supported on the first layer and a third layer of foam material supported on the second layer (as depicted in Figure 5). McGuinness further teaches that a high density foam will be used for the middle layer, while lighter foam forms will be used 
Regarding claim 20, the combination of Chang teaches the invention claimed and discussed above except wherein the multi-layered cushion further comprises a longitudinal side wall and a lateral side wall providing transverse support to the cushion. However, McGuinness further teaches a multi-layered cushion further comprising a longitudinal side wall and a lateral side wall providing transverse support to the cushion (as depicted in Figures 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add McGuinness elements as discussed above in the combination of White in order to create a noiseless, light-in-weight, affordable, and comfortable cushioning (as taught in ¶ [0003] of McGuinness), since it has been held that combining prior art elements according to known methods (the interior fixture and footrest of Chang, and the triple layered ottoman cushion using differing layers of foam densities for each respective section further comprising a longitudinal side wall and lateral side wall providing transverse support to the cushion as taught by McGuinness) to yield predictable results (a multi-layered cushion further comprises a longitudinal side wall and a lateral side wall providing transverse support to the cushion) support a conclusion of obviousness. See MPEP 2143

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record failed to show either alone or in combination an ottoman cushion comprising a base frame having a slot formed in a bottom wall thereof, wherein the platform is configured to be slidably inserted into the slot and the cavity is sized to provide a friction fit between the platform, the table and the ottoman. 
Examiner’s note: Examiner believes that claim 4 and 16 may also contain allowable subject matter once the respective claim objections, rejections, and dependency upon rejected independent claims are addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Garneau et al. (US 20110203496 A1)
Logan et al. (US 20050252429 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644